DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted March 31, 2021, has been received. The amendment of claims 1-5, 7-9, 11-14, and 16-18, is acknowledged.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to direct to shape printing system having a frame, an ink delivery system with a plurality of inkjet printing heads which each said print head is capable of moving in 3 dimensions of space in order to follow a contoured surface over a media object, and the ink delivery stem controlled by a computer system capable of receiving user control inputs and print directions including a method for modulating ink pressure to said plurality of inkjet printing heads, comprising the steps of calibrating a home pressure, and during printing modulating an ink pressure based on home pressure setting.
The cited art, U.S. Patent Pub. 2013/0076817 (“Olson”) in view of U.S. Patent Pub. 2011/0063351 (“Kitaoka”), further in view of U.S. Patent Pub. 2017/0209877 (“Hugi”), discloses a similar direct to shape printing system having a frame, an ink delivery system with a plurality of inkjet printing heads which each said print head is capable of moving in 3 dimensions of space in order to follow a contoured surface over a media object, and the ink delivery stem controlled by a computer system capable of receiving user control inputs and print .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICA S LIN/Primary Examiner, Art Unit 2853